Citation Nr: 0925461	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, from March 1972 to February 1974, and from November 
1974 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
diabetes mellitus, type 2, to include as due to inservice 
exposure to herbicide agents.  After reviewing the Veteran's 
claims file, the Board concludes that additional notice and 
development is necessary.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008). 

The Veteran contends that he was exposed to herbicide agents 
in 1970 while serving at the U.S. Naval Base in Guantanamo 
Bay, Cuba.  The Veteran alleges that herbicide agents were 
used to defoliate mine fields along the fence line of the 
Naval Base, and that he was exposed to the herbicide agents 
while serving on guard duty.  He explains that, while he was 
on guard duty on the fence line post, helicopters flew over 
the mine fields and sprayed them.  He also alleges that he 
was assigned to a work detail which required him to burn the 
dead foliage after it was sprayed.  He reports that he knew 
that it was herbicides that were used to defoliate the mine 
fields because the plants and foliage around the fence line 
were killed.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n) directs 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.

In this case, in a July 2006 letter, the RO requested that 
the Veteran provide evidence showing that he served in-
country in the Republic of Vietnam or that he physically 
visited the Republic of Vietnam between January 1962 and May 
1975.  There is no indication in the record that the Veteran 
was asked to provide any evidence that he was otherwise 
exposed to herbicide agents.  An August 2006 response from 
the National Personnel Records Center reflects that there was 
no evidence that the Veteran served in the Republic of 
Vietnam.  The record does not reveal that the RO requested 
that the Veteran provide a detailed statement of his alleged 
herbicide exposure which was thereafter submitted the C&P 
Service via e-mail with a request to DoD's inventory of 
herbicide operations to determine whether herbicides were 
used as alleged, or that the RO contacted the JSRRC for 
verification of possible exposure to herbicide agents.

The Court of Appeals for Veterans Claims has consistently 
held that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).  In order to comply 
with the procedures as provided for in the manual, the RO 
must send an e-mail request to C&P and a request to JSRRC for 
verification of the Veteran's possible herbicide agent 
exposure in Guantanamo Bay, Cuba.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
ask him to provide a detailed statement of 
his claimed herbicide exposure while 
stationed in Cuba during service.  This 
statement should include supporting 
details such as the specific location, 
names of any individuals involved, and 
time frame during which the claimed 
exposure occurred.  The RO must also 
request that the Veteran submit any 
competent medical evidence in support of 
his claim.

2.  Thereafter, the RO must comply with 
the evidentiary development provided in 
M21-1 MR, Part IV, Subpart ii, Chapter 2, 
Section C, Paragraph 10(n).  Specifically, 
the RO must attempt to verify the 
Veteran's alleged exposure to herbicide 
agents by furnishing the Veteran's 
detailed description of exposure to C&P 
service via e-mail and requesting a review 
of DoD's inventory of herbicide operations 
in Cuba.  All documentation sent and 
received by the RO must be associated with 
the claims file.

3.  Subsequently, if the Veteran's claimed 
herbicide exposure is not verified, the RO 
must send a request to JSRRC for 
verification as to whether the Veteran was 
exposed to herbicide agents as alleged 
during his period of service in Cuba, in 
accordance with the instructions set forth 
in M21-1 MR, Part IV, Subpart ii, Chapter 
2, Section C, Paragraph 10(n).  All 
documentation sent and received by the RO 
must be associated with the claims file.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




